                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


GWANDEL B.                                           )
                                                     )
                      Plaintiff,                     )
                                                     )
                      v.                             )       No. 1:18-cv-03882-MJD-JPH
                                                     )
ANDREW M. SAUL,                                      )
COMMISSIONER OF THE                                  )
SOCIAL SECURITY ADMINISTRATION,                      )
                                                     )
                      Defendant.                     )


                              ENTRY ON JUDICIAL REVIEW

       Claimant Gwandel B. requests judicial review of the final decision of the Commissioner

of the Social Security Administration (“Commissioner”) denying her applications for disability

insurance benefits (“DIB”) under Title II and Supplemental Security Income (“SSI”) under Title

XVI of the Social Security Act (“the Act”). See 42 U.S.C. §§ 416(i), 423(d), 1382(a)(3)(A). For

the reasons set forth below, the Court REVERSES and REMANDS the decision of the

Commissioner.

                                         I. Background

       Claimant filed an application for DIB and SSI on February 26, 2015, alleging an onset of

disability on August 28, 2014. [Dkt. 5-2 at 16.] Claimant alleges disability due to problems with

high blood pressure, depression, anxiety, nerve damage in her eyes and feet, and acid reflux. 1




1
 Claimant and the Commissioner recited the relevant factual and medical background in more
detail in their briefs. [See Dkt. 9 and Dkt. 13.] Because these facts involve Claimant’s
confidential and otherwise sensitive medical information, the Court will incorporate the factual
background in the parties’ briefs but will articulate specific facts as needed below.
[Dkt. 9 at 5.] Claimant’s claim was initially denied on May 20, 2015, and again on September 1,

2015, upon reconsideration. [Dkt. 5-4 at 2, 14.] Claimant filed a timely written request for a

hearing on October 2, 2015. [Dkt. 5-4 at 28.]

        A hearing was held on June 13, 2017, before Administrative Law Judge Jody H. Odell

(“ALJ”). [Dkt. 5-2 at 33.] The ALJ issued a decision on October 27, 2017, concluding that

Claimant was not entitled to receive DIB or SSI. [Dkt. 5-2 at 16-28.] On October 11, 2018, the

Appeals Council denied Claimant’s request for review, making the ALJ’s decision the final

decision for purposes of judicial review. [Dkt. 5-2 at 2-4.] On December 10, 2018, Claimant

filed a timely Complaint with this Court asking the Court to review the denial of benefits

according to 42 U.S.C. 405(g) and 42 U.S.C. 1383(c). [See Dkt. 1.]

                                         II. Legal Standard

        To be eligible for DIB or SSI, a claimant must have a disability pursuant to 42 U.S.C. §

423. 2 Disability is defined as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A).

        To determine whether a claimant is disabled, the Commissioner, as represented by the

ALJ, employs a five-step sequential analysis: (1) if the claimant is engaged in substantial gainful

activity, she is not disabled; (2) if the claimant does not have a “severe” impairment, one that

significantly limits her ability to perform basic work activities, she is not disabled; (3) if the



2
  DIB and SSI claims are governed by separate statutes and regulations that are identical in all
respects relevant to this case. For the sake of simplicity, this Entry contains citations to those that
apply to DIB.
                                                   2
claimant’s impairment or combination of impairments meets or medically equals any impairment

appearing in the Listing of Impairments, 20 C.F.R. p. 404, subpart P, App. 1, the claimant is

disabled; (4) if the claimant is not found to be disabled at step three and she is able to perform

her past relevant work, she is not disabled; and (5) if the claimant is not found to be disabled at

step three and cannot perform her past relevant work but she can perform certain other available

work, she is not disabled. 20 C.F.R. § 404.1520. Before continuing to step four, the ALJ must

assess the claimant’s residual functional capacity (RFC) by evaluating “all limitations that arise

from medically determinable impairments, even those that were not severe.” Villano v. Astrue,

556 F.3d 558, 563 (7th Cir. 2009).

       The ALJ’s findings of fact are conclusive and must be upheld by this Court “so long as

substantial evidence supports them and no error of law occurred.” Dixon v. Massanari, 270 F.3d

1171, 1176 (7th Cir. 2007). This Court may not reweigh the evidence or substitute its judgement

for that of the ALJ, but may only determine whether substantial evidence supports the ALJ’s

conclusion. Overman v. Astrue, 546 F.3d 456, 462 (7th Cir. 2008) (citing Schmidt v. Apfel, 201

F.3d 970, 972 (7th Cir. 2000)); Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007)). When an

applicant appeals an adverse benefits decision, this Court’s role is limited to ensuring that the

ALJ applied the correct legal standards and that substantial evidence exists for the ALJ’s

decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004). For the purpose of judicial

review, “[s]ubstantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Id. While the ALJ must base her decision on all of the

relevant evidence, Herron v. Shalala, 19 F.3d 329, 333 (7th Cir. 1994), and must “provide some

glimpse into [her] reasoning” to “build an accurate and logical bridge from the evidence to [her]



                                                  3
conclusion,” she need not “address every piece of evidence or testimony.” Dixon, 270 F.3d at

1176.

                                     III. The ALJ’s Decision

        The ALJ first determined that Claimant had not engaged in substantial gainful activity

since August 28, 2014, the alleged onset date. [Dkt. 5-2 at 19.] At step two, the ALJ

determined that Claimant had severe “obesity, diabetes with neuropathy, depression/anxiety.”

[Dkt. 5-2 at 19.] While the medical evidence includes a history of other medically determinable

impairments, including hypertension, hyperlipidemia, vision issues, and acid reflux, the ALJ

found that these impairments did not significantly limit Claimant’s ability to perform basic work

activities, and therefore classified them as non-severe. [Dkt. 5-2 at 19.] The ALJ properly

considered these non-severe impairments when determining Claimant’s residual functional

capacity. [Dkt. 5-2 at 19.]

        At step three, the ALJ determined that Claimant did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments. [Dkt. 5-2 at 19.] In making this determination, the ALJ considered Claimant’s

diabetes under Listing 9.00B5. [Dkt. 5-2 at 19.] While Claimant had abnormal glucose levels

during the period at issue, the ALJ found that there was “no evidence of complications from

diabetic ketoacidosis treatment, chronic hyperglycemia, or episodes of hypoglycemia. In fact,

this condition has improved with treatment during periods of compliance.” [Dkt. 5-2 at 19-20.]

The ALJ considered Claimant’s neuropathy under Listing 11.14. [Dkt. 5-2 at 20.] However, the

ALJ found that the evidence “does not show disorganization of motor functions in two

extremities, resulting in an extreme limitation in the ability to stand up from a seated position,

balance while standing or walking, or use the upper extremities.” [Dkt. 5-2 at 20.] Next, the
                                                  4
ALJ considered Claimant’s obesity, for which there is no listing, but found that Claimant’s

obesity did not meet or medically equal any of the other listed impairments.

       The ALJ then considered Claimant’s mental impairments under Listings 12.04 and 12.06.

[Dkt. 5-2 at 20.] In concluding that Claimant did not meet the listing requirements, the ALJ

considered the “paragraph B” criteria. The ALJ concluded that Claimant had a mild limitation in

interacting with others, and no limitation in adapting or managing herself. [Dkt. 5-2 at 20-1.]

The ALJ looked to Claimant’s own reports of regularly spending time with others and getting

along with authority figures, and the fact that she could attend to her own personal care

independently. [Dkt. 5-2 at 20-1.]

       With regard to Claimant’s understanding, remembering, or applying information, the ALJ

found Claimant to have a moderate limitation. [Dkt. 5-2 at 20.] While Claimant is generally

able to follow instructions, she often has difficulties with her memory and forgets things even

after marking them on her calendar. [Dkt. 5-2 at 48.] The ALJ also found moderate limitations

with respect to Claimant’s concentration, persistence, or pace. [Dkt. 5-2 at 21.] In finding these

moderate limitations, the ALJ considered Claimant’s own statements of being unable to finish

tasks she starts. However, Claimant did not indicate any diminished attention span. [Dkt. 5-2 at

21.] Because the ALJ found that Claimant’s mental impairments did not seriously limit her

ability to function independently, appropriately, and effectively, the ALJ concluded that

Claimant did not satisfy the “paragraph B” criteria. [Dkt. 5-2 at 21.]

       The ALJ next analyzed Claimant’s residual functioning capacity (“RFC”). The ALJ

concluded that Claimant had the capacity to perform light work, except she was:

       [L]imited to simple, routine tasks and simple, work-related decisions; she can
       occasionally climb ramps and stairs, but can never climb ladders, ropes, or
       scaffolds; she can frequently perform balancing, stooping, kneeling, crouching,
                                                5
       and crawling; she can never be exposed to extreme cold, extreme heat, or
       humidity; she can never be exposed to moving mechanical parts, unprotected
       heights or motor vehicle operation; she can frequently handle and finger.
[Dkt. 5-2 at 21-2.]

       In finding these limitations, the ALJ considered “all symptoms and the extent to which

these symptoms can reasonably be accepted as consistent with the objective medical evidence

and other evidence.” [Dkt. 5-2 at 22.] The ALJ acknowledged that Claimant’s impairments

were reasonably expected to cause her symptoms, however, she found that “the claimant’s

statements concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record for the reasons

explained in this decision.” [Dkt. 5-2 at 23.]

       At step four, based on the vocational expert’s testimony, the ALJ concluded that

Claimant was unable to perform her past relevant work as a bus monitor and janitor. [Dkt. 5-2 at

26.] The ALJ thus proceeded to step five, where, relying on testimony from the vocational

expert indicating that someone with Claimant’s age, education, work experience, and RFC was

“capable of making a successful adjustment to other work that exists in significant numbers in

the national economy,” [Dkt. 5-2 at 27], she concluded that Claimant was not disabled.

                                          IV. Discussion

       Claimant asserts that the ALJ committed three errors that require reversal and remand of

the Commissioner’s decision for further proceedings.

A. Limitations in Concentration, Persistence, or Pace

       Claimant contends that the ALJ did not appropriately address her limitations in

concentration, persistence, or pace in the hypothetical to the vocational expert. [Dkt. 9 at 15.]

The ALJ found Claimant has moderate difficulties with regard to concentration, persistence, or

                                                 6
maintaining pace. [Dkt. 5-2 at 21.] The ALJ stated that the residual functional capacity she

found accounted for Claimant’s medically determinable impairments by restricting her mental

limitations to “simple, routine tasks and simple, work-related decisions.” [Dkt. 5-2 at 21.]

Claimant correctly notes that the Seventh Circuit has “repeatedly rejected the notion that a

hypothetical like the one here confining the claimant to simple, routine tasks adequately captures

limitation in concentration, persistence, and pace.” [Dkt. 9 at 15.] See, e.g., Crump v. Saul, 932

F.3d 567, 570 (7th Cir. 2019) (“When it comes to the RFC finding, we have likewise

underscored that the ALJ generally may not rely merely on catch-all terms like ‘simple,

repetitive tasks’ because there is no basis to conclude that they account for problems of

concentration, persistence or pace.”) (quoting Winsted v. Berryhill, 923 F.3d 477 (7th Cir.

2019)); DeCamp v. Berryhill, 916 F.3d 671, 676 (7th Cir. 2019); Varga v. Colvin, 794 F.3d 809,

814 (7th Cir. 2015); Yurt v. Colvin, 758 F.3d 850, 858-59 (7th Cir. 2014).

       Vocational experts must be given a complete picture of a claimant’s residual functional

capacity, so they must consider “deficiencies of concentration, persistence, and pace.”

O’Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010). A hypothetical “posed to a VE

must incorporate all of the claimant’s limitations supported by the medical record—including

moderate limitation in concentration, persistence, and pace,” and if it is not included, the Seventh

Circuit has found that “the ALJ committed reversible error.” Varga, 794 F.3d at 814. While the

ALJ does not have to use the precise terminology of “concentration,” “persistence,” or “pace,”

courts will not assume that the VE is apprised of limitations unless he or she has independently

reviewed the medical record. See Varga, 794 F.3d at 814. There is no indication here that the

VE reviewed Claimant’s medical history or heard testimony about issues regarding

concentration, persistence, or pace. Consequently, the ALJ did not adequately address
                                                 7
Claimant’s moderate limitations maintaining concentration, persistence, or pace and Claimant’s

ability to stay on task.

        “The government bears the burden of proof at the fifth step and must present evidence

establishing that the claimant possesses the residual functional capacity to perform work that

exists in a significant quantity in the national economy.” Weatherbee v. Astrue, 649 F.3d 565,

569 (7th Cir. 2011). The failure to build an “accurate and logical bridge” between the limitations

maintaining concentration, persistence, or pace and the RFC assessment and the hypothetical

posed to the VE requires this Court to remand for further proceedings. On remand, the ALJ

should fully account for Claimant’s ability to stay on task for sustained periods of time in the

RFC assessment and in any hypotheticals posed to the vocational expert.

B. Weight Given to Treating Source Opinion

        Claimant next asserts that the ALJ provided “meritless support for giving [her treating

physician’s opinion] little weight and failed to follow the guidelines set forth by Social Security

regarding analysis of treating source statements.” [Dkt. 9 at 26.] A treating physician’s opinion

is generally given more weight than other medical opinions because treating physicians are likely

most able to provide a “detailed, longitudinal picture of [the claimant’s] medical impairment(s).”

20 CFR § 404.1526(c)(2). The treating-physician rule in effect at the time of Claimant’s

application, 20 CFR § 404.1527(d)(2), “directs the administrative law judge to give controlling

weight to the medical opinion of a treating physician if it is ‘well-supported by medically

acceptable clinical and laboratory diagnostic techniques’ and ‘not inconsistent with the other

substantial evidence.’” Hofslien v. Barnhart, 439 F.3d 375, 376 (7th Cir. 2006). However, when

the treating source’s medical opinion is not given controlling weight, the following factors must

be considered in determining the weight to be afforded the opinion: the nature of the treating
                                                 8
relationship, length of treating relationship, supportability, consistency, and specialization of the

source. 20 CFR § 404.1526(c)(2).

       In this case, there are inconsistent medical opinions with regard to Claimant’s condition

and limitations. [Dkt. 5-2 at 14.] Because of the inconsistencies, the treating physician is not

automatically given controlling weight; however, the ALJ must consider the above listed factors.

The ALJ explained her reasoning for giving the opinion of Dr. Webber, Claimant’s treating

provider, little weight as follows:

       This checklist-style form appears to have been completed as an accommodation to
       the claimant and includes conclusions regarding functional limitations with
       limited rationale for those conclusions. Moreover, it is unclear if Dr. Webber is
       familiar with the requirements of the Social Security Administration disability
       program or the evidence of record. Therefore, I give this opinion little weight.

[Dkt. 5-2 at 24.] Upon remand, the ALJ shall take care to address all of the factors outlined in 20

CFR § 404.1526(c)(2), with regard to Dr. Webber’s opinion. The ALJ also shall explain how a

treating physician’s lack of familiarity with “the Social Security Administration disability

program” is relevant to her medical opinion about the effects of her patient’s medical conditions,

as well as what “evidence of record” the ALJ believes Dr. Webber was lacking that would have

been more relevant to Dr. Webber’s medical opinion that Dr. Webber’s own experience treating

Claimant. The ALJ also shall address the EMG results cited by Dr. Webber.

C. Consideration of Subjective Symptoms

       Claimant asserts that the ALJ erred in her articulation of her application of SSR 16-3p in

considering Claimant’s subjective symptoms. [Dkt. 9 at 20.] The regulations describe a two-

step process for evaluating the subjective symptoms caused by a claimant’s impairments. First,

the ALJ “must consider whether there is an underlying medically determinable physical or


                                                  9
mental impairment(s) that could reasonably be expected to produce an individual's symptoms,

such as pain.” SSR 16-3p, at *3. “Second, once an underlying physical or mental impairment(s)

that could reasonably be expected to produce an individual's symptoms is established, we

evaluate the intensity and persistence of those symptoms to determine the extent to which the

symptoms limit an individual’s ability to perform work-related activities. . .” Id.

       Here, the ALJ has adequately described her reasoning for finding Claimant’s subjective

symptoms to be less severe than Claimant claims. With regard to Claimant’s psychiatric and

mental limitations, the ALJ cites the fact that a counselor who evaluated her noted the possibility

of malingering and the fact that Claimant declined to follow the counselor’s recommendation

with regard to mental health treatment. [Dkt. 5-2 at 23]; see [Dkt. 5-10 at 47.] The ALJ further

cited Claimant’s noncompliance with her treatment for diabetes and noted that when Claimant

was compliant with treatment, it was “relatively effective in relieving symptoms during periods

of compliance.” [Dkt. 5-2 at 23.] This is an appropriate consideration in assessing a claimant’s

subjective symptoms. See SSR 16-3p (“[I]f the frequency or extent of the treatment sought by an

individual is not comparable with the degree of the individual’s subjective complaints, or if the

individual fails to follow prescribed treatment that might improve symptoms, we may find the

alleged intensity and persistence of an individual’s symptoms are inconsistent with the overall

evidence of record.”); Craft v. Astrue, 539 F.3d 668, 679 (7th Cir. 2008) (noting that “failure to

follow a treatment plan can support an adverse credibility finding where the claimant does not

have a good reason for the failure”). 3 Accordingly, the Court does not find error in the ALJ’s




3
 Claimant does not argue that the ALJ erred in not considering the reasons for her non-
compliance.
                                               10
evaluation of Claimant’s subjective symptoms under SSR 16-3p. However, the Court notes that

if, on remand, the ALJ’s assessment of the weight to be given Dr. Webber’s opinion changes,

that may necessitate a new evaluation of Claimant’s subjective symptoms as well.

                                             V. Conclusion

       For the reasons stated above, the Commissioner’s decision is REVERSED and

REMANDED for further proceedings consistent with this Entry.

       SO ORDERED.



       Dated: 3 SEP 2019




Distribution:

Service will be made electronically on all
ECF-registered counsel of record via email
generated by the Court’s ECF system.




                                                11
